    Case 8:21-mj-00051-DUTY Document 4 Filed 01/28/21 Page 1 of 5 Page ID #:17

                                                               i
                                      U NITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

        U NITED STATES OF AMERICA,                                  Southern Division
                                                Plaintiff,
                               vs.                                  Case #: 8:21-MJ-00051                     Out of District
                                                                    Initial App. Date: 01/28/2021               Affidavit
        Mark Simon                                                  Time: 2:00 PM                               Custody




                                              Defendant.            Date Filed: 01/28/2021_
                                                                    Violation: 18_ USC__1752_(.a)(1)_,____(2)_;.__40._USC_5104(e.).

                                                                    CourtSmart/Reporter: Debbie._Gale

  PROCEEDINGS HELD BEFORE UNITED STATES                                         CALENDAR/PROCEEDINGS SHEET
    MAGISTRATE ]UDGE: Autumn D. Spaeth                                           LOCAL/OUT-OF-DISTRICT CASE




 PRESENT•           Kristee Hopkins                    Gabe Podesta                                        / None
               ----------------------------    ------------------------------              ----------------------------------------
                      Deputy Clerk               Assistant U.S. Attorney                           Interpreter/Language




  I~l Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to
  bail; bail review and ~ preliminary hearing, and ~ removal hearing /Rule 20.

 [~ Defendant states true name is Mark Steven Simon.


   F%1 Defendant advised of consequences of false statement in financial affidavit.

   t~~ Attorney: Amy Karlin d DFPD,       Appointed

  lit BAIL FIXED AT $25,000 Unsecured Appearance Bond (SEE ATTACHED COPY OF CR-1 BOND FORM
  FOR CONDITIONS.)

      Defendant executed Waiver of Rights.

  D Court ORDERS defendant Held to Answer to District of Columbia
  ~9 Bond to transfer, if bail is posted. Defendant to report on or before February 3, 2021 at 1:00 PM in
  Courtroom 06, United States District Court for the District of Columbia, 333 Constitution Avenue NW
  Washington, D.C.
     Defendant committed to the custody of the U.S. Marshal

  D RELEASE ORDER NO: 39872

                                                                                                    Deputy Clerk Initials: kh
                                                                                                                     00:46



                                                             _...         _..
M-5 (10/13)                    CALENDAR/PROCEEDING SHEET - LOCAL/OUT-OF-DISTRICT CASE                                    Page 1 of 1
                Case 8:21-mj-00051-DUTY Document 4 Filed 01/28/21 Page 2 of 5 Page ID #:18



                    UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

     Case Name: United States of America v. Marlc Simon                                                Case No. 3:21-MJ-00051
                                                 Q Defendant         ~ Material Witness

     Violation of Title and Section: 18 USC 1752(a)(1),(2);40 USC 5104(e)(2)(D),(G)

                                          Summons       Q Out of District ~ UNDER SEAL ~ Modified Date:
    Check ~o     orze offhefive numbered:l~oxes:G..elow'(unless one:~oiid is.to be epinced Gy another). :                                     ,.
     1.      Personal Recognizance (Signature On y)           (c).[~ Affidavit of Surety With Justification   Release No.
     2. QX Unsecured Appearance Bond                                 (roan cR-s) Signed by:
                                                                                                                    39872
                $ a5.no~.nn
                                                                                                                  Release to Pretrial ONLY
    3. ~ Appearance Bond
                                                                                                                ~ Release to Probation ONLY
           $                                                                                                    ~ Forthwith Release
       (1~.~ Cash Deposit(Amount yr SE~ (loan CR-7~
                                                                      ~ With Full Deeding of Property:

       (b).~ Affidavit of Surety Without
             Justification (ror,~~ elt-4) Signed by:
                                                                                                                ~ All Conditions of Bond
                                                                                                                 (Except Clearing-WaT•rarits
                                                                                                                   Condition) Must he Met
                                                                                                                  and Posted by:



                                                                                                                    Third-Party Custody
                                                          4.❑Collateral Bond in the Amount of(Cush                  Affidavit(Form CR-31)
                                                               or Negotiable Secerrities):
                                                                 ~                                              Q Bai] Fixed by Court:
                                                          5.~ Corporate Surety Bond in the Amount of:            ADS        / kh
                                                                 $                                                (Judge /Clerk's Initials)


                                                       PRECONDITIONS TO RELEASE
          The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(8)(4).
    ~ The Court has ordered a Nebbia Bearing under g 3142 (g)(4).
    ~ The Nebbia hearing is set for                                       at            ❑ a.m. ❑ p.m.

                                                   ADDITIONAL CONDITIONS OF RELEASE
 In addition to the GENERAL CONDITIONS of RELEASE,the Eollo~ving conditions of release are imposed upon you:
[i] Submit to: (~■ Pretrial Services Agency (PSA) supervision ~s directed by PSA; ~ Probation (USPO) supervision as directed by USPO.
                    (The agency indicated above, PSA o~• USPO, will be referred to below as "S~~pert~isingAgency.'~

     Surrender all passports and travel documents to Supervising Agency no later than January 28, 2021                 , sign a Declaration
      re Passport ~uzd Other Travel Documents (Form CR-37), and do not apply for a passport or other travel document during the pendenry
     oFthis case.
 Q Travel is restricted to Central District of CA and District of Colu~nUia                    unless prior permission is granted by Supervising
      Agency to travel to a specific other location. Court permission is required for international travel.
     Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
 ~]i Maintain or actively seek employment and provide proof to Supervising Agency, ~ Employment to Ue approved by Supervising Agency.
     Maintain or begin an educational prograni and provide proof to Supervising Agency.
                                                                                Defendant'sInitials:~lrJ [~~, ppp Date: ~ Z   2
 CR I (05/19)                              CENTRAL DISTRICT OP CAI.IPORNIA R&LEASE ORUER AND AOND PORK~+                   PAGE 1 OP 4
               Case 8:21-mj-00051-DUTY Document 4 Filed 01/28/21 Page 3 of 5 Page ID #:19

    Case Name: United States of America v. Marlc Simon                                               Case No. 82]-MJ-00051
                                                   Defendant       ~ Material Witness
    ■ Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
    Q
         witness in the subject investigation or prosecution, Q including but not limited to

                                                              Q except Girlfriend Michelle Stauder
        Avoid all contact, directly or indirectly (including by any electronic means), with any lmown codefendants except in the
                                                                                                                                   presence
         ofcounsel. Notwithstanding this prevision, you may contact the fallowing codefendants without your counsel present:

   0Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine
                                                                                                                            compliance,
        you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
        Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
        own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
        to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $                                  or more without notifying and obtaining
        permission from the Court, except
       Do not engage in tax preparation for others.
   i Do not use alcohol.
   ~
       Participate in d1e electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
        regnuements of the program. Yon must pay all or part of the costs for treahnent based upon your ability to pay as determined by
        Supervising Agency.
  0Do not use or possess illegal drugs orstate-authorized marijuana. ~ In order to determine compliance, you agree to
        submit to a search of your person a~idlor property by Supervising Agency in conjunction with the U.S. Marshal.
   Q Do not use for purposes of intoxication any cont~•olled substance analogue as defined by federal law or street, synthetic, or
        designer psychoactive substance capable of impairing mental or physical funcrioning more than minimally, except as
        prescribed by a medical doctor.
   i Submit to: Qi drug and/or ~■ alcohol testing. If directed to do so, participate in outpatieizt treatment approved by Supervising Agency.
   Q
        You must pay ~~ll or part of the costs for testing wind treatment based upon your ability to pay as determined by Supervising Agency.
       Participate in residential ~ drug and/or Q alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
        of treatment based upon your ability to pap as determined by Supervising Agency. ~ Release to PSA only ~ Release to USPO only
       Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agency. You mast pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
      Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
       Agency, which        will or   will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
       [] Location monitoring only - no residential restrictions
                               -or-
           You are restricted Yo your residence every day:
                    fi•om                ❑ a.m. ~ p.ni. to                     ❑ a.m. ❑ p.m.
                    as directed by Supervising Agency;
                               -or-
                                                                                 Defendant's Initials: ~~,~ ~~~       Date:    ~~2~\2~
CR-1 (05/19)                              CENTRAL DISTRICT OP CAI.IPORNIA RELEASE ORDER AND BOND FORM                               PAGE 2 OF 4
               Case 8:21-mj-00051-DUTY Document 4 Filed 01/28/21 Page 4 of 5 Page ID #:20

        Case Name: United States of America v. Marls Simon
                                                                                                           Case No. 821-MJ-00051
                                                    Q Defendant       ~ Nlatei•ial Witness

      []You are restricted to your residence at all times except for medical needs
                                                                                           or treatment, attorney visits, court appearances, and
                                                                                         all of which must be preapproved by Supervising Agenc};
                Release to PSA only ~ Release to USPO only
           You are placed in the third-party custody(Form CR-3]) of
           Clear outstanding[~ warrants or[~ DMV and traffic violations and provide
                                                                                              proof to Supervising Agency within          days
               ofrelease front custody.
   []Do not possess or have access to, in the Dome, dZe workplace, or any
                                                                          other location,    any device that offers Internet access except
               as approved by Supervising Agency. ~ In order to determine complianc
                                                                                    e, you agree to submit to a search of your person
               and/or property by Supervising Agency in conjunction with the U.S. Marshal.
           Do not associate or have verbal, written, telephonic, electronic, or any
                                                                            other communication with any person who is less then
     the age of 18 except in the presence ofa parent or legal guardian ofthe
                                                                              minor.
  [~ Do not loiter or be found within 100 feet of any schoolyard, park, pl~rygroun
                                                                                   d, arcade, or other place primarily used by children
     under the age of 18.
   []Dv not be employed by, affiliated with, own,control, or otherwise participate
                                                                                   directly          or indirectly in the operation of any daycare
           facility, school, or other organization dealing with the care, custody,or
                                                                                       control of children under the age of 18,
          Do not view or possess child pornography or child erotica. ~ In order
                                                                               to determine compliance, you agree to submit to a search
           of your person and/or property, including computer hardware and software,
                                                                                     by Supervising Agency in conjunctio~i with the U.S.
           Marshal.
          Other conditions:




                                                GENERAL CONDITIONS OF RELEASE
   I will appear in person in accordance with any and all directions and orders relating
                                                                                          to my appearance in die above entitled matter as
   maybe given or issued by the Court or any judicial officer thereof, in that Court or before any
                                                                                                   Magistrate Judge thereof or in any other
   United States District Court to which I may be removed or to which the case maybe
                                                                                        transferred.
   I will abide by any judgment entered u~ this matter by surrendering myself to serve any
                                                                                           sentence unposed and will obey any order or
   direction in connection with such judgment as the Court may prescribe.

  I will immediately uiform my counsel of any change in my contact information, including
                                                                                          my residence address and telephone number,
  so drat I may be reached at 111 times.

  I will not commit a federal, state,or local crime during the period of release.

  I will not intimidate any witness,juror, or officer of the cow•t or obstruct the criminal investigat
                                                                                                       ion in this case. Additionally, I wIl] not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant
                                                                                         in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicaUle statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.

                                                                                    Defendant's Initials:'~u ~ ~~        Date; ~,~.g1a~
CR-1 (05/19)                              CENTRAL.DISTRICT OF CALIFORNIA RELEASE ORDER AND AOND PORIv3'
                                                                                                                                      PAGE 3 OP 4
              Case 8:21-mj-00051-DUTY Document 4 Filed 01/28/21 Page 5 of 5 Page ID #:21

          C1se Name; United St~~tes of America v. Mark Simon
                                                                                                              Case No. 8:21-MJ-00051
                                                        Q Defendant        ~ Material Witness


                                          ACICNOWLEDGMENT OF DEFENDANT/MATERIAL
                                                                                                                   WITNESS
         As a condition of my release on this bond, pursuant co Title
                                                                       18 of the United States Code, T have read or have had interpreted
         acid undeystand die general conditions of release, die                                                                          to me
                                                                preconditio~is, and the additional conditions ofrelease u~d agree to comply
         all conditions of release imposed on me and to be bound                                                                             with
                                                                    by the provisions of Local Criminal Rule 46-6.
        Furthermore, it is agreed and understood that this is a
                                                                 continuing bond (including any proceeding on appeal or review)
        continue in full force and effect until such time as duly                                                               which will
                                                                  exonerated.

        I understand that violation of any of the general and/or addition
                                                                          al conditions of release of this bond may result in a revocation of
        release, an order of detention, and a new prosecution for
                                                                  an additional offense which could result in a term ofimprisonment and/or
        fine.

       I further understand that if I fail to obey and perform any
                                                                   of the general and/or additional conditions of release of this bond, dais
       may be forfeited to the United States of America. If said forfeitu                                                                    bond
                                                                          re is not set aside,judgment may Ue summarily entered in this
       Court ngainst me and each surety,jointly and severally, for
                                                                       the bond amount,together with interest and costs. Execution of the
       judgment may be issued or payment secured as provide
                                                                  d by the Federal Rules of Criminal Procedure and other laws of the
       United States, and ayiy cash or real or personal property or
                                                                      the collateral previously posted iyi connection with this bond nay
       forfeited.                                                                                                                             be




                                                                                                               ~I~ S61- ~7~a ~.,
       Dnte                                     Signature ofDefencfant/Material Witness                       Telephone Number•



       City and State(DO NOTINCLUDE ZIP CODE)



           Check if uiterpreter is used: I have interpreted into the                                                     language this entire form
            and have been told by the defendant that he or she understands all of
                                                                                    it,



       Intetpl•eter's Signature
                                                                                                            Dute



       Approved:
                                  United States District Judge /Magistrate Judge                            Date

       If cash deposited; Receipt #                                for $


   (This bond may require surety agreements and affidavits pursuant to Local
                                                                             Crimina         l Rule 46.)




                                                                                    Defendant's Initials:     ha 1K~IL    Date:
CR-1                                         CENTRAL f)ISTRICT OF CAi.fPORNIA RELEASH ORDER AND BOND
                                                                                                                                             ~1 OF 9
